ORDER
PER CURIAM.
Movant appeals from the denial, without an evidentiary hearing, of his Rule 24.035 motion for postconviction relief. Movant pled guilty to distribution of a controlled substance, cocaine, within one thousand feet of the real property of a public elementary school, in violation of § 195.214 RSMo (Supp.1989), and received a suspended imposition of sentence and one year probation pursuant to a plea agreement. Movant s probation was thereafter revoked, and he was sentenced to ten years’ imprisonment.
The motion court’s findings are not clearly erroneous, and no error of law appears. An extended opinion would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).